FILE COPY




                                   No. 07-13-00135-CR


William Perry McAllister III                 §     From the Criminal District Court 3 of
 Appellant                                           Tarrant County
                                             §
v.                                                 December 1, 2014
                                             §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                    §



                                   J U D G M E N T

       Pursuant to the opinion of the Court dated December 1, 2014, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo